           Case 1:20-cv-02015-LLS Document 12 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEITH S. MORRIS,

                              Plaintiff,
                                                                   20-CV-2015 (LLS)
                        -against-
                                                                  CIVIL JUDGMENT
THE UNITED STATES OF AMERICA (GOV), et al.,

                              Defendants.

         Pursuant to the order issued November 6, 2020, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

42 U.S.C. § 405(g).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:    November 10, 2020
          New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.
